UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6555



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTHONY GRANDISON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CR-83-200)


Submitted:   August 17, 2005            Decided:   September 14, 2005


Before WILKINSON, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam.


Anthony Grandison, Appellant Pro Se. Roann Nichols, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Anthony Grandison, a federal prisoner, seeks to appeal

the district court’s order denying relief on his motion filed under

28 U.S.C. § 2255 (2000).*         An appeal may not be taken from the

final order in a § 2255 proceeding unless a circuit justice or

judge      issues    a   certificate    of     appealability.          28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

for claims addressed by a district court absent “a substantial

showing of the denial of a constitutional right.”                       28 U.S.C.

§    2253(c)(2)     (2000).   A   prisoner        satisfies    this   standard   by

demonstrating that reasonable jurists would find both that the

district     court’s     assessment    of    his    constitutional     claims    is

debatable or wrong and that any dispositive procedural rulings by

the district court are also debatable or wrong.                 See Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We    have   independently    reviewed      the    record     and   conclude   that

Grandison has not made the requisite showing. Accordingly, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are


       *
      To the extent that the motion was properly brought pursuant
to former Fed. R. Crim. P. 35(a), a review of the record and the
district court’s orders denying the motion and Grandison’s motion
for reconsideration discloses that the appeal is without merit, and
we affirm for the reasons stated by the district court. See United
States v. Grandison, No. CR-83-200 (D. Md. Feb. 4, 2005, and
Mar. 14, 2005).

                                       - 2 -
adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         DISMISSED




                              - 3 -